Title: To Thomas Jefferson from Madame Conway, 31 December 1804
From: Conway, Madame
To: Jefferson, Thomas


                  
                     Monsieur Le 
                        président 
                     
                     Anvers 1804
                  
                  c’est avec Confiance que je viens rèclamer auprés des ètats unis Le prix des services du général Conway mon mari; en 1776 il a été demandé par Le Congrés, et vous a servi en qualité de gènèral major,  jusqu’a votre indépendance reconnûe: a cette èpoque Le Congrés distribüat des portions de terrain suivant Les grades; mon mari dont La place de gouverneur de pondicheri lui suffisoit, ne s’est pas présenté dans Le temps, mais Les malheurs de La rèvolution françoise qui m’ont privè absolument de tout ce que je possédois, et La perte que j’ai fait de mon mari, me forcent de recourir à La justice du Congrés pour obtenir pour ma fille la portion de terrain qui devoit être donnèe a son pere, Je vous prie donc Monsieur Le prèsident de mettre sous Les yeux du Congrés ma pètition j’ose esperer qu’il aura ègard a ma demande.
                  j’ay L’honneur d’être avec La plus haute Consideration Monsieur Le président 
                  votre trés humble et trés obeissante Servante
                  
                     
                         Conway 
                     
                  
                  
                     
                        [Note in TJ’s hand on verso:] 
                     
                     refd. to Secy at War
                  
                  
                     Th:J.
                  
               